DETAILED ACTION
This office action is in response to applicant’s filing dated May 4, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-8, 11, 13, 19-23, and 37-54 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 4, 2021.  Acknowledgement is made of Applicant's cancelation of claim(s) 9, 10, 12, 14-18, and 24-36. 
Applicants elected without traverse Group I, drawn to a compound of the formula (I) as the elected invention and Example 96b:

    PNG
    media_image1.png
    138
    331
    media_image1.png
    Greyscale

as the elected species in the reply filed on November 16, 2020.  The Examiner notes that the elected compound was found free of the prior art and thus, examination was expanded to encompass the full scope of compounds of formula (I) in the Office Action mailed March 9, 2021.

s 1-8, 42, and 49 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 13, 19-23, and 37-54, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Double Patenting
The terminal disclaimer filed on May 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,633,383 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Thus, the rejection of claims 1-8, 29-34, 36, 42, and 49 on the ground of 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle W. Grimshaw on August 20, 2021.

The application has been amended as follows: 
The claims are amended as follows:
11. (Amended): A method of treating

13. (Amended): The method according to claim 11, wherein the disorder is selected from Alzheimer's disease (AD), familial AD, Primary Age-Related Tauopathy (PART), Creutzfeldt-Jacob disease, dementia pugilistica, Down's Syndrome, Gerstmann-Straussler-Scheinker disease (GSS), inclusion-body myositis, prion protein cerebral amyloid angiopathy, traumatic brain injury (TBI), amyotrophic lateral sclerosis (ALS), 

19. (Amended) A method of decreasing Tau aggregation, the method comprising administering an effective amount of a compound as defined in claim 1 to a subject suffering from a disorder associated with Tau protein aggregates.

suffering from a disorder associated with Tau protein aggregates.

21. (Amended) A method of interfering intracellularly with Tau aggregates, the method comprising administering an effective amount of a compound as defined in claim 1 to a subject suffering from a disorder associated with Tau protein aggregates.

22. (Amended) A method of reducing Tau misfolding and hyperphosphorylation in vivo, the method comprising administering an effective amount of a compound as defined in claim 1 to a subject suffering from a disorder associated with Tau protein aggregates.

23. (Amended) A method of reducing neuroinflammatory markers, the method comprising administering an effective amount of a compound as defined in claim 1 to a subject suffering from a disorder associated with Tau protein aggregates.

Claim 40. (Canceled)
Claim 41. (Canceled)



46. (Amended): A method of decreasing Tau aggregation, the method comprising administering an effective amount of a compound or a pharmaceutically acceptable salt thereof as defined in claim 42 to a subject suffering from a disorder associated with Tau protein aggregates.

47. (Amended): A method of interfering intracellularly with Tau aggregates, the method comprising administering an effective amount of a compound or a pharmaceutically acceptable salt thereof as defined in claim 42 to a subject suffering from a disorder associated with Tau protein aggregates.

48. (Amended): A method of reducing neuroinflammatory markers, the method comprising administering an effective amount of a compound or a pharmaceutically acceptable salt thereof as defined in claim 42 to a subject suffering from a disorder associated with Tau protein aggregates.

50. (Amended): A method of treating

53. (Amended): A method of decreasing Tau aggregation, the method comprising administering an effective amount of a compound or a pharmaceutically acceptable salt thereof as defined in claim 49 to a subject suffering from a disorder associated with Tau protein aggregates.

54. (Amended): A method of interfering intracellularly with Tau aggregates, the method comprising administering an effective amount of a compound or a pharmaceutically acceptable salt thereof as defined in claim 49 to a subject suffering from a disorder associated with Tau protein aggregates.

Conclusion
Claims 1-8, 11, 13, 19-23, 37-39, 42-54 are allowed.
                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RR/Examiner, Art Unit 1628                                                                                                                                                                                      
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628